       Case 8:19-cv-01810 Document 1 Filed 07/24/19 Page 1 of 12 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                     CASE NO.

JOHN CANCELINO, individually, and
as the class representative of others
similarly situated,

       Plaintiff,
vs.

TENSSOURCE, LLC,
a Florida Registered
Limited Liability Company, and

NICHOLAS EXARHOS, individually.

      Defendants.
__________________________________________________/


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       The Plaintiff, JOHN CANCELINO, individually, and as class representative of others

similarly situated (herein after referred to as "CANCELINO"), by and through his undersigned

counsel, sues TENSSOURCE, LLC, a Florida Limited Liability Company, and NICHOLAS

EXARHOS, individually (collectively referred to as "Defendants") for violations of the minimum

wage and overtime provisions of the Fair Labor Standards Act ("FLSA") 29 USC § 206 and §207

and states as follows:

                               PRELIMINARY STATEMENT

       1.      The Plaintiff brings this action for violations of the FLSA § 206 for failure to pay

               minimum wage compensation and §207 for failure to pay overtime compensation

               at one and one half the normal rate of pay for all hours worked in excess of forty

               (40) hours per work week.
Case 8:19-cv-01810 Document 1 Filed 07/24/19 Page 2 of 12 PageID 2




2.    Defendants unlawfully misclassified Plaintiff CANCELINO as an exempt

      employee to avoid compensating him minimum wages and overtime.

3.    Defendants failed to pay Plaintiff in accordance with the FLSA.

4.    Specifically, Plaintiff was not paid minimum wages for all hours worked and was

      not paid overtime at one and one half regular hourly pay for all hours worked in

      excess of 40 hours per work week.

5.    Plaintiff was not paid the salary basis minimum that meets the definition of exempt

      under the FLSA.

6.    In this pleading, "Defendants", means the named Defendants, TENSSOURCE,

      LLC and NICHOLAS EXARHOS, individually, and other corporation,

      organization or entity responsible for the employment practices complained of

      herein (discovery may reveal additional Defendants that should be included).

7.    The allegations in this pleading are made without any admission that, as to any

      particular allegation, Plaintiff bears the burden of pleading, proof, or persuasion.

8.    Plaintiff reserves all rights to plead in the alternative.

                     PARTIES, JURISDICTION AND VENUE

9.    This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to

      28 USC §§ 1331 and 1337 and 29 USC § 216(b) because this action involves a

      federal question under the Fair Labor Standards Act.

10.   The Court has supplemental jurisdiction with respect to claims arising under state

      law pursuant to 28 USC § 1367.

11.   Venue is proper in the District Court because Defendants operate substantial

      business in Middle District of Florida. Furthermore, the damages complained of



                                                                              Page 2 of 12
Case 8:19-cv-01810 Document 1 Filed 07/24/19 Page 3 of 12 PageID 3




      occurred in Middle District of Florida at the Defendants' place of business located

      in the Middle District of Florida.

12.   Plaintiff is a resident of Middle District of Florida, and was employed by

      Defendants as a marketing and sales representative from approximately September

      27, 2017 until January 14, 2019.

13.   At all times relevant to this action, Plaintiff has been an employee within the

      meaning of 29 USC § 203(e)(I).

14.    Defendant, NICHOLAS EXARHOS, is a Florida resident and/or individual who

      conducts business in the State of Florida. He is the Managing Member of

      TENSSOURCE, LLC. He created and directed the pay practices and controlled

      and directed the work of Plaintiff. NICHOLAS EXARHOS is also an officer and

      manager of Defendant, TENSSOURCE, LLC, thus making him an employer

      within the meaning of the FLSA. See In Re: Van Diepen, P.A., 236 F. App'x 498,

      12 Wage & Hour Cas. 2d (BNA) 1358 (11th Cir. 2007) (allowing individual

      liability).

15.   The FLSA defines "employer" as any "person" acting directly or indirectly in the

      interests of an employer in relation to an employee. 29 USC § 203(d). See also

      Boucher v. Shaw, 572 Fed. 3d 1087, 1090 (9th Cir. 2009) (the definition of

      "employer" under the Fair Labor Standards Act (FLSA) is not limited by the

      common law concept of "employer", but is to be given an expansive interpretation

      in order to effectuate the FLSA's broad remedial purposes).

16.   Defendant, TENNSSOURCE, LLC, is a Florida Limited Liability company with

      its principal address at 7624 Bald Cypress Place, Tampa, FL 33614 and may be



                                                                            Page 3 of 12
Case 8:19-cv-01810 Document 1 Filed 07/24/19 Page 4 of 12 PageID 4




      served through its registered agent for service of process, NICHOLAS

      EXARHOS, at 7624 Bald Cypress Place, Tampa, FL 33614.

17.   At all times material hereto, TENSSOURCE, LLC was an "enterprise engaged in

      commerce" within the meaning of the FLSA.

18.   At all times material hereto, TENSSOURCE, LLC was the "employer" of Plaintiff

      within the meaning of the FLSA, 29 USC § 203.

19.   This action is brought under the FLSA to recover from Defendants unpaid overtime

      wages, unpaid minimum wages, monies due and owing, liquidated damages, and

      reasonable attorneys' fees and costs.

20.   All conditions precedent to the filing of this action have been performed.

                        GENERAL ALLEGATIONS

21.   Plaintiff CANCELINO was employed by Defendants as an inside marketing and

      sales representative from approximately September 27, 2017 until January 14,

      2019.

22.   Plaintiff’s job duties as an inside marketing and sales representative included

      product sales, scheduling and conducting seminars, performing product training,

      internal sales representative training, device repairs, customer service, answering

      phones, product packaging and delivery, assisting in the warehouse along with all

      other activities so directed by TENSSOURCE, LLC and its officers and agents.

23.   At all times relevant, Plaintiff was supervised by TENSSOURCE, LLC, officers,

      and agents and did not have the right to independent operations or decision making.

24.   Defendants further agreed to pay Plaintiff $700 per week for the first 13 weeks and

      $600.00 per week thereafter amounting to $17.50 per hour for work performed for



                                                                             Page 4 of 12
Case 8:19-cv-01810 Document 1 Filed 07/24/19 Page 5 of 12 PageID 5




      the first 13 weeks and $15.00 per hour for work performed thereafter as well as a

      commission structure consisting of $7500.00 for each Nexus Autonomic Nervous

      System (ANS) sale with an additional $500.00 bonus to be paid for the performance

      of product training and support and $4000.00 for each Cryofos system sale with an

      additional $250.00 bonus to be paid for the performance of product training and

      support, although failed to honor their obligation to pay him consistently with the

      agreement.

25.   Defendants' failure to properly pay Plaintiff was a willful violation of the FLSA.

26.   Defendants have no good faith basis for failing to pay Plaintiff appropriately nor

      for failing to pay the appropriate overtime.

27.    Plaintiff’s actual payment from Defendants did not amount to minimum wage as

      required by FLSA.

28.   Defendants have no good faith basis for failing to pay Plaintiff appropriately nor

      for failing to pay the appropriate minimum wages due with regard to the last two

      weeks of pay.

29.   Defendants, as business owners, are fully aware of the minimum hourly pay,

      overtime, and classification of individuals performing work for the Defendants.

30.   Plaintiff does not have the authority to hire, fire, or discipline other employees.

31.   Plaintiff is a non-exempt employee whose duties dictate the same; his job duties do

      not involve the use of discretion in the performance of his job.

32.   Plaintiff’s position is subject to the FLSA wage provisions.

33.   Defendants compensated CANCELINO at a rate of $17.50 per hour for hourly work

      for the first 13 weeks and at $15.00 hour thereafter but did not pay any regular



                                                                               Page 5 of 12
Case 8:19-cv-01810 Document 1 Filed 07/24/19 Page 6 of 12 PageID 6




      wages or one and one half times regular wages for overtime hours worked by the

      Plaintiff in excess of 40 hours per work week.

34.   Furthermore, Defendant did not pay the full rate of commissions set forth in the

      Employment Agreement and withheld the rate of ordinary pay in Plaintiff’s last

      paycheck paying him only $318.83 for his last two weeks of work.

35.   In addition, Defendants did not withhold appropriate income tax and employer

      withholdings from Plaintiff’s commission checks but rather issued Plaintiff a W-2

      for his reduced ordinary pay and a 1099 for commissions to avoid paying him all

      money’s owed according to FLSA.

36.   Plaintiff complained to Defendants regarding their unlawful pay practices.

37.   On or about January 14, 2019, Plaintiff resigned from his position with Defendants

      because Defendants continued to refuse to pay him in accordance with FLSA.

      Plaintiff was justified in leaving Defendants as they constructively terminated him

      from his employment.


                       COUNT I
 VIOLATION OF MINIMUM WAGE PROVISIONS OF THE FLSA § 206

38.   Plaintiff re-adopts and re-alleges the allegations set forth in Paragraph 1 through

      37 as if fully set forth herein.

39.   CANCELINO was an employee of Defendant within the meaning of 29 USC

      § 203(e)(1).

40.   Defendant is an employer within the meaning of 29 USC § 203(d).

41.   The minimum wage provisions set forth in FLSA § 206 apply to Defendants, who

      engaged in commerce under the definition of the FLSA.



                                                                              Page 6 of 12
Case 8:19-cv-01810 Document 1 Filed 07/24/19 Page 7 of 12 PageID 7




42.   During the relevant time period, CANCELINO was not paid minimum wage

      compensation for his last pay period.

43.   During the relevant time period, Defendants required CANCELINO, a non-

      exempt employee under the FLSA, to work and compensated him less than the

      minimum hourly wage for his last two weeks of work.

44.   Defendants are, or should have been, aware of FLSA's minimum wage

      requirements, its provisions and exemptions, and know, or should have known,

      that withholding wages from CANCELINO constituted a willful violation of the

      FLSA.

45.   Therefore, Defendants willfully and intentionally engage in a pattern and practice

      of violating the minimum wage provisions of the FLSA by refusing to pay

      CANCELINO a minimum hourly wage for all hours worked.

46.   Defendants cannot show in good faith reliance upon any factor or law for failing

      to pay the lawful minimum hourly rate of pay for all hours worked by

      CANCELINO.

47.   Evidence reflecting the precise number of hours worked by CANCELINO is in

      the possession of Defendant. If these records are unavailable, CANCELINO may

      establish the hours he worked solely by his testimony and the burden of

      overcoming such testimony shifts to the employer. See Anderson v. Mount

      Clemens Pottery Company, 328 US 680 (1946).

48.   CANCELINO is entitled to a minimum hourly rate for each hour worked.

49.   As a direct result of Defendant’s violation of the FLSA, CANCELINO suffered

      damages by being denied minimum wages in accordance with Section 206 and



                                                                             Page 7 of 12
       Case 8:19-cv-01810 Document 1 Filed 07/24/19 Page 8 of 12 PageID 8




               Section 216(b) of the FLSA in addition with the damages associated with the loss

               of her Social Security and employer contributions to Social Security benefits.

       50.     Defendant has not made a good faith effort to comply with the FLSA with respect

               to its compensation of CANCELINO.

       WHREFORE, Plaintiff, JOHN CANCELINO, individually, and as class representative

of others similarly situated, requests this Honorable Court to:

       A.      Order Defendants to pay an award of damages to fully compensate CANCELINO

               for minimum hourly wages and other compensation to which he is entitled;

       B.      Order Defendant to pay liquidated damages;

       C.      Order Defendant to pay prejudgment interest on all sums due CANCELINO;

       D.      Order Defendant to pay compensatory damages allowable at law;

       E.      Order Defendant to pay an award of attorney's fees pursuant to 29 USC § 216(b)

               and; grant such further relief as the court deems just, necessary, and proper.


                                   COUNT II
               VIOLATION OF OVERTIME PROVISIONS OF THE FLSA (§ 207)

       51.     Plaintiff re-adopts and re-alleges the allegations set forth in Paragraph 1 through 37

               as if fully set forth herein.

       52.     Plaintiff was an employee of Defendant within the meaning of 29 USC § 203(e)(1).

       53.     Defendants are an employer within the meaning of 29 USC § 203(d).

       54.     The overtime wage provisions set forth in FLSA § 207 apply to Defendants, which

               engaged in commerce under the definition of the FLSA.

       55.     During the relevant time period, Plaintiff was not paid overtime compensation for

               all hours worked in excess of forty (40) hours per week.



                                                                                       Page 8 of 12
Case 8:19-cv-01810 Document 1 Filed 07/24/19 Page 9 of 12 PageID 9




56.   During the relevant time period, Defendants required Plaintiff, a non-exempt

      employee under the FLSA, to regularly work in excess of forty (40) hours per week

      without payment of overtime.

57.   Defendants are, or should have been, aware of FLSA's overtime calculations, its

      provisions and exemptions, and know, or should have known, that withholding

      wages from Plaintiff constituted a willful violation of the FLSA.

58.   Therefore, Defendants willfully and intentionally engaged in a pattern and practice

      of violating the overtime provisions of the FLSA by refusing to pay overtime to

      Plaintiff for all hours worked in excess of forty (40) hours per week.

59.   Defendants cannot show in good faith reliance upon any factor or law for failing to

      pay overtime compensation at a rate of one and one half times Plaintiff’s ordinary

      rate of pay.

60.   Evidence reflecting the precise number of overtime hours worked by Plaintiff is in

      the possession of Defendants. If these records are unavailable, Plaintiff may

      establish the hours he worked solely by his testimony and the burden of overcoming

      such testimony shifts to the employer. See Anderson v. Mount Clemens Pottery

      Company. 328 US 680 (1946).

61.   Plaintiff is entitled to time and one-half of his regular hourly rate for each hour

      worked in excess of forty (40) hours per work week.

62.   As a direct result of Defendants' violation of the FLSA, Plaintiff suffered damages

      by being denied overtime wages in accordance with Section 207 and Section 216(b)

      of the FLSA, in addition with the damages associated with the loss of his Social

      Security and employer contributions to Social Security benefits.



                                                                               Page 9 of 12
     Case 8:19-cv-01810 Document 1 Filed 07/24/19 Page 10 of 12 PageID 10




       63.     Defendants have not made a good faith effort to comply with the FLSA with respect

               to their compensation of Plaintiff.

       WHEREFORE, Plaintiff, JOHN CANCELINO, individually, and as class representative

of others similarly situated, requests this Honorable Court to:

       A.      Order Defendants to pay an award of damages to fully compensate CANCELINO

       for overtime wages and other compensation to which he is entitled;

       B.      Order Defendants to pay liquidated damages;

       C.      Order Defendants to pay pre-judgment interest on all sums due Plaintiff;

       D.      Order Defendants to pay compensatory damages allowable at law;

       E.      Order Defendants to pay an award of attorney's fees pursuant to 29 USC § 216(b)

and; grant such further relief as the court deems just, necessary, and proper.


                                      COUNT III
                       UNPAID COMMISSIONS AS TO ALL DEFENDANTS

       64.     Plaintiff re-adopts and re-alleges the allegations set forth in Paragraph 1 through 35

               as if fully set forth herein.

       65.     Plaintiff has earned unpaid wages which are owed and payable by the Defendants

               pursuant to Florida Statute Chapter 448.

       66.     Defendants, despite Plaintiff's reasonable attempts to obtain payment of these

               earned monies, has failed and refused to make payments as required by Florida

               Statute Chapter 448.

       WHEREFORE, Plaintiff, JOHN CANCELINO, individually and as the class

representative of others similarly situated, prays for a judgment against Defendants,

TENSSOURCE, LLC and NICHOLAS EXARHOS, for the following damages:



                                                                                      Page 10 of 12
     Case 8:19-cv-01810 Document 1 Filed 07/24/19 Page 11 of 12 PageID 11




       A. Payment of her earned unpaid wages;
       B. Pre-judgment interest;
       C. Post-judgment interest;
       D. Attorney's fees;
       E. Costs;
       F. For such other relief as this court deems equitable.



                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by this Complaint and on all issues so triable.



       WHEREFORE, the Plaintiff, JOHN CANCELINO, individually and as the class

representative of others similarly situated, demands judgment for damages, including punitive

damages, against the Defendants, TENSSOURCE, LLC and NICHOLAS EXARHOS, together

with such other and further relief as this Honorable Court deems necessary and appropriate.

Dated this: July __, 2019



                                               TRAGOS, SARTES & TRAGOS, PLLC

                                                 /s/ Peter A. Sartes, MBA/JD

                                               Peter A. Sartes, MBA/JD
                                               Florida Bar Number: 0582905
                                               Email: peter@greeklaw.com

                                                /s/ Peter L. Tragos, Esq.

                                               Peter L. Tragos, Esq.
                                               Florida Bar Number 106744
                                               Email: petertragos@greeklaw.com




                                                                                          Page 11 of 12
Case 8:19-cv-01810 Document 1 Filed 07/24/19 Page 12 of 12 PageID 12




                               601 Cleveland St Suite 800
                               Clearwater, FL 33755
                               Telephone: (727) 441-9030
                               Fax: (727) 441-9254
                               Secondary E-Mail: yaima@greeklaw.com

                               /s/ Michael P. Perenich, Esq.
                               Michael P. Perenich, Esq.
                               Florida Bar Number 102791
                               Email: michael@usalaw.com

                               Perenich Caulfield Avril Noyes
                               1875 N. Belcher Rd.
                               Clearwater, FL 33765
                               Telephone: (727) 796-8282




                                                                Page 12 of 12
